Exhibit 10.26

Clarification Agreement

This Clarification Agreement (this “Agreement”) dated as of February 24, 2009,
shall clarify the definition of Current Ratio in each of that certain
(a) Amended and Restated Credit Agreement dated as of March 28, 2008, by and
among Constellation Energy Partners LLC, a Delaware limited liability company
(the “Borrower”), each of the Lenders from time to time party thereto, The Royal
Bank of Scotland plc, as administrative agent for the Lenders, and BNP Paribas
and Wachovia Bank N.A., as co-syndication agents (the “Amended Credit
Agreement”); and (b) Credit Agreement dated as of March 28, 2008, by and among
the “Borrower, each of the Lenders from time to time party thereto, The Royal
Bank of Scotland plc, as administrative agent for the Lenders, and BNP Paribas
and Wachovia Bank N.A., as co-syndication agents (the “Credit Agreement,” and
together with the Amended Credit Agreement, the “Credit Agreements”). The
definition of Current Ratio in each of the Credit Agreements is hereby clarified
by excluding the current maturities under both Credit Agreements, to the extent
such payments are not past due, from consolidated current liabilities.

The Borrower represents and warrants to the Lenders under each of the Credit
Agreements that (a) the representations and warranties of the Borrower contained
in each of the Credit Agreements are true and correct on and as of the date
hereof as though made on and as of such date (other than any such
representations or warranties that, by their terms, refer to a specific date, in
which case such representations and warranties are true and correct as of such
specific date); and (b) no Default or Event of Default has occurred and is
continuing. Each of the Credit Agreements and the other Loan Documents
thereunder shall remain in full force and effect and are hereby ratified and
confirmed. Without limiting the generality of the foregoing, the Security
Instruments and all of the Collateral described in the Credit Agreements do and
shall continue to secure the payment of all obligations stated to be secured
thereby under the Credit Agreements, as clarified hereby, and the other Loan
Documents. Except as provided herein, the execution, delivery and effectiveness
of this Agreement shall not operate as a waiver of any right, power or remedy of
the Lenders under any of the Loan Documents or constitute a waiver of any
provision of any of the Loan Documents. This Agreement may be executed in any
number of counterparts and by the parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute one and the same agreement. This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of New York without reference to the choice of law principles thereof.

 

CONSTELLATION ENERGY PARTNERS LLC By:   /s/ Charles C. Ward   Name:   Charles C.
Ward   Title:   Chief Financial Officer & Treasurer

 

 

THE ROYAL BANK OF SCOTLAND plc, as

Administrative Agent, an Issuer and a Lender

By:   /s/ Robert E. Poirrier Jr.   Name:   Robert E. Poirrier Jr.   Title:  
Senior Vice President

 

Page 1 of 2



--------------------------------------------------------------------------------

BNP PARIBAS, as a Co-Syndication Agent and a Lender By:   /s/ Douglas R. Littman
  Name:   Douglas R. Littman   Title:   Managing Director

 

By:   /s/ Edward Pak   Name:   Edward Pak   Title:   Vice President

 

 

WACHOVIA BANK N.A., as a Co-Syndication Agent and a Lender By:   /s/ La Shonda
Fuselier   Name:   La Shonda Fuselier   Title:   Associate

 

BANK OF NOVA SCOTIA, as a Lender By:   /s/ David Mills   Name:   David Mills  
Title:   Managing Director

 

 

CALYON NEW YORK BRANCH, as a Lender By:   /s/ Page Dillehunt   Name:   Page
Dillehunt   Title:   Managing Director By:   /s/ Sharada Manne   Name:   Sharada
Manne   Title:   Director

 

 

SOCIETE GENERALE, as a Lender By:   /s/ Kevin C. Joyce   Name:   Kevin C. Joyce
  Title:   Vice President

 

Page 2 of 2